       Case 2:18-cv-00898-DLR Document 74 Filed 04/15/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kevin W Glass,                                     No. CV-18-00898-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   AsicNorth Incorporated,
13                  Defendant.
14
15
16          At the termination of a case brought under the Americans with Disabilities Act

17   (“ADA”), an award of attorneys’ fees to the defendant “should be permitted not routinely,
18   not simply because [the defendant] succeeds, but only where the action brought is found to

19   be unreasonable, frivolous, meritless1 or vexatious.” Christiansburg Garment Co. v.

20   EEOC, 434 U.S. 412, 421 (1978) (citation and internal quotations omitted). Defendant
21   moves for an award of attorneys’ fees, asserting that Plaintiff’s suit was merely “part of a
22   pattern by Plaintiff of asserting ADA claims against employers and instituting litigation

23   that is determined to be without legal basis” and noting that Plaintiff failed to submit

24   admissible evidence that he was disabled or that the performance-based reason given for

25   his termination was pretextual. (Doc. 59 at 3, 5.) The Court has considered the briefs

26   (Docs. 59, 64, 67) and concludes no exceptional circumstance justifying an award of
27   attorneys’ fees to Defendant is present here.
28          1
             Meritless, in this context, is defined as “groundless or without foundation, rather
     than simply that the plaintiff has ultimately lost his case.” Christiansburg, 434 U.S. at 421.
       Case 2:18-cv-00898-DLR Document 74 Filed 04/15/20 Page 2 of 2



 1          First, the Court is unconvinced that Plaintiff’s earlier ADA suits against one prior
 2   employer, which failed on the merits, reveal a pattern of bad faith and groundless
 3   litigation.2 Second, Plaintiff’s failure to submit admissible evidence that he was disabled
 4   during the relevant period does not mean that his case was frivolous or meritless. In his
 5   surreply, Plaintiff submitted medical reports supporting the existence of carpal tunnel, but
 6   the Court did not consider the new evidence because Plaintiff had not previously disclosed
 7   it in discovery. (Doc. 57 at 1.) The Court cannot conclude that his claim was meritless or
 8   frivolous.   Third, Plaintiff’s inability to show that the reason for his termination was
 9   pretextual does not render his claim unreasonable, frivolous, meritless, or vexatious.
10   Again, a defendant’s success on the merits does not equate with a plaintiff’s claim wholly
11   lacking merit. Accordingly,
12          IT IS ORDERED that Defendant’s motion for attorneys’ fees (Doc. 59) is
13   DENIED.
14          Dated this 15th day of April, 2020.
15
16
17                                                 Douglas L. Rayes
                                                   United States District Judge
18
19
20
21
22
23
24
25
26
27          2
              With that said, Plaintiff now has experience bringing several ADA suits. If in the
     future Plaintiff decides to bring another case based on an alleged disability, he should be
28   prepared to demonstrate that he is, in fact, disabled (something he has not done here or in
     his previous cases).

                                                  -2-
